Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: It was error for Family Court to award respondent counsel fees in the sum of $4,500 for the anticipated costs of appeal (see, Sitarek v Sitarek, 179 AD2d 1065; Kieffer v Kieffer, 163 AD2d 907, 908). From our review of the record, we further find that, in light of the equities presented and the financial circumstances of the parties, the remaining counsel fee award of $3,972.90, representing approximately one-half of the total fees requested, is a just award of counsel fees to defend the prior appeal. The order of Family Court is, therefore, modified to direct petitioner to contribute $3,972.90 toward respondent’s counsel fees on the prior appeal. (Appeal from Order of Erie County Family Court, LoRusso, J.—Counsel Fees.) Present—Callahan, J. P., Green, Lawton, Boehm and Davis, JJ.